Citation Nr: 1636867	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-13 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for arthritis other than in the left foot.

4. Entitlement to service connection for hepatitis C.

5. Entitlement to service connection for flat feet.

6. Entitlement to service connection for a left foot disorder, to include arthritis and other than flat feet and left foot hallux rigidus/degenerative joint disease of the first metatarsophalangeal (MTP) joint.

7. Entitlement to service connection for posttraumatic stress disorder (PTSD).

8. Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from September 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana and a May 2015 rating decision of the Evidence Intake Center in Newnan, Georgia.  Jurisdiction over this case resides with the RO in Indianapolis, Indiana and that office forwarded the appeal to the Board.

In October 2015, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for bilateral hearing loss, hepatitis C, flat feet, a left foot disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Any current arthritis other than in the left foot did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to service.

2. Tinnitus did not manifest in service, within the one year presumptive period or for many years thereafter, and is unrelated to service, to include any in-service noise exposure.

3. The evidence is at least evenly balanced as to whether the Veteran has PTSD that is related to service.


CONCLUSIONS OF LAW

1. Arthritis other than in the left foot was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. Tinnitus was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3. With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In September 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim for arthritis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The issues involving arthritis and tinnitus were readjudicated in February 2014.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  The Veteran was afforded a VA examination and opinion in connection with the claim for tinnitus, which, for reasons discussed below, the Board finds adequate.  As discussed in further detail below, because the only evidence suggesting that arthritis may be related to service was the Veteran's conclusory lay statement, a VA examination was not warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Recently, the United States Court of Appeals for Veterans Claims held that tinnitus is also "chronic disease" under 38 C.F.R. § 3.309 (a) where there is evidence of acoustic trauma.   Fountain v. McDonald, 27 Vet. App. 258 (2015).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. §  3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Tinnitus

The Veteran contends that his tinnitus is the result of acoustic trauma sustained in service.  The Veteran has offered competent, credible testimony that he experiences tinnitus and has thus met the current disability requirement.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The dispositive issue is therefore whether tinnitus is in some way related to service.  There is essentially one medical opinion addressing this matter.

In February 2010, a VA audiologist opined, after reviewing the claims file and performing an examination, that it was less likely than not that the appellant's tinnitus was related to service.  The examiner observed the "lack of proximity" between his dates of service and the date of the examination which had been performed in response to the Veteran's claim for benefits.  The examiner also noted that service treatment records were negative for pertinent evidence relating to tinnitus.  As recorded in the examination report, the Veteran stated that he was unable to attribute any cause to the tinnitus but noted that he served as a radio operator where he was exposed to noise from M-16 rifles and M-60 machine guns, as well as teletype machines without the use of hearing protection.  The Veteran added that post-service, he had occupational noise exposure working as a tool and dye maker for 39 years, although he reported wearing hearing protection.  He denied a history of recreational noise exposure.

As the VA opinion was provided by a medical professional trained in audiological disorders and was supported by rationale that is consistent with the evidence of record, the Board affords it significant probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, the opinion was made following a review of entire claims file and clearly indicates that the examiner fully considered all potentially relevant medical evidence as well as the Veteran's contentions.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  There is no contrary opinion.

Based on the above, the Board finds that a preponderance of the evidence is against the claim.  The Board's review of the claims file confirms service treatment records showing normal ears and neurologic systems at separation.  Service treatment records are otherwise negative for complaints related to ringing in the ears.  Significantly, at the October 2015 hearing, the Veteran reported that he first noticed ringing in the ears around late 1970s or early 1980s; later in the hearing, he identified the onset of tinnitus as occurring in the "early [19]80s." This puts the onset of his tinnitus at the earliest, several years after his separation from service.

To the extent the Veteran has offered his opinion that his tinnitus onset well after service but is otherwise related to service, this testimony appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  To the extent he is competent to so opine, the specific, reasoned opinion of the VA examiner is of greater probative weight than any such general lay assertion.

Further, the probative evidence of record shows that tinnitus did not onset during service or for many years thereafter.  38 C.F.R. § 3.309(a); Fountain, 27 Vet. App. at 258.  The Board also observes that there is no evidence to show that tinnitus existed or was "noted" in service.  Thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.  Accordingly, even assuming the Veteran experienced acoustic trauma in service, his claim must be denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

Arthritis

The Veteran also claims entitlement to service connection for arthritis.  As a preliminary matter, the Board observes that the Veteran is already service connected for lumbar spine degenerative disc disease as well as left foot hallux rigidus/degenerative joint disease of the first MTP joint.  He also has a pending appeal for a left foot disorder, to include arthritis other than degenerative joint disease of the first MTP joint.  Although in his initial July 2009 claim he did not identify a particular body part - he noted only "arthritis" - at the October 2015 hearing, he reported that he experienced arthritis in his "lower back, [his] knees, feet and shoulder area."  While the scope of a claim is not limited by a Veteran's lay description of the disorder but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim, see Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009), here, even the appellant's lay description of his disorder is somewhat unclear.  Nevertheless, as indicated above on the title page, the Board has attempted to characterize the claim in conformity with the Veteran's prior statements and to accommodate the pending appeal for a left foot disorder which the Veteran at times has claimed also involves arthritis.  Nothing in the present appeal should be construed as a denial of any current or pending service-connected benefits or of a disorder other than arthritis.

As to the merits of the claim, while there is some evidence of current arthritis - a June 2011 private treatment record indicates arthritis in the knees and the Social Security Administration determined the Veteran was disabled in part due to "osteoarthritis and allied disorders" - there is no indication these disabilities are related to service.  Service treatment records are negative for treatment for arthritis and at the May 1971 separation examination, the examiner noted normal feet, upper and lower extremities, and spine.  Indeed, at the October 2015 hearing, the Veteran reported that arthritis had first been diagnosed in 1992.  There is no evidence that arthritis onset within the one year presumptive period or for many years thereafter.  38 C.F.R. §§ 3.307, 3.309.  There is similarly no evidence to show that arthritis existed or was "noted" in service, thus, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.

To the extent the Veteran has offered his opinion that although his arthritis onset well after service it is otherwise related to service, this testimony appears to pertain to an internal medical process which extends beyond an immediately observable cause-and-effect relationship.  Opinions of this type have been found to be beyond the competence of lay witnesses as they require more than mere observable symptoms, but clinical testing, and medical knowledge and training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

Accordingly, in the absence of in service incurrence and a nexus, the claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  38 U.S.C.A. § 5107.

PTSD

Finally, the Veteran claims entitlement to service connection for PTSD.  As discussed below, the Board finds that the evidence is at least evenly balanced as to whether the Veteran has PTSD that is related to service.

Service connection may be established for PTSD when there is (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §  3.304 (f).  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. §  3.304(f)(3).

In September 2010, a VA examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD because there were no behavioral or social changes, re-experiencing, heightened physiological arousal due to service or any relationship to fear of hostile military or terrorist activity.

In an April 2012 letter, Paulette Stronczek, Ph.D., a VA clinical psychologist who had been treating the Veteran since November 2011, opined that the Veteran has PTSD due to multiple traumas experienced during Vietnam, to include fearing for his life and the lives of those around him.  The Veteran's symptoms of PTSD included nightmares, flashbacks, intrusive thoughts, avoidance of reminders of the trauma, experiencing physical and psychological upset when reminded about the trauma, loss of interest in things he used to enjoy, emotional numbing, anger and irritability, sleep disturbance, an exaggerated startle response and hypervigilance.  VA treatment records confirm that the Veteran has received regular psychological treatment from Paulette Stronczek.

In November 2012, a VA examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD although he did have major depressive disorder.

A February 2013 letter from Dr. Clara Perez, M.D., stated that the Veteran had initially been treated at her facility in 1991 when he was hospitalized for depression.  He currently described flashbacks and nightmares related to his experiences in Vietnam.  He reported that while in Vietnam, his job had been to deliver bombs, supplies and ammunitions to different villages and that he constantly feared that one of the bombs might accidently explode near him.  The Veteran also reported seeing visions of his fellow soldiers committing suicide by slitting their wrists and collapsing in his arms.  Minor day-to-day triggers provoked painful, horrifying flashbacks.  Dr. Perez added that he had anhedonia, was afraid of the dark and gets highly anxious and that in the past he had suicidal ideation and abused alcohol.  She diagnosed him with, among other things, PTSD.

In May 2013, VA examiners determined that the Veteran did not meet the criteria for a diagnosis of PTSD but noted at the outset of the examination report that the results of the psychological testing revealed suboptimal effort which indicated that the Veteran's psychological profile could be distorted.  The examiners stated that inadequate effort can result from a variety of factors including impaired sleep or boredom, heightened or acute psychiatric distress, a desire to have perceived deficits, identified secondary gain, or other reasons.  The examiners thus warned that the information contained in the examination report "should be viewed as having decreased reliability/validity and should be interpreted with caution."

The Veteran has asserted consistent and credible in-service occurrences consistent with the circumstances of his military service.  While the opinions from Dr. Perez and Dr. Stronczek, a VA clinical psychologist, were not as lengthy as the negative VA examination opinions, both indicated that they had previously treated the Veteran and that they were very familiar with the his psychological history; both also possess the relevant medical training and expertise to opine as to psychological illness.  Moreover, while the May 2013 VA examiners opined that the Veteran did not meet the criteria for a current diagnosis of PTSD, they also advised that the results of the testing conducted at that examination should be considered as having decreased reliability.  The Board therefore finds that the evidence is approximately evenly balanced as to whether the Veteran's has PTSD that is the result of his experiences during service.  As the reasonable doubt created by this approximate balance of the evidence must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for arthritis other than in the left foot is denied.

Entitlement to service connection for PTSD is granted.


REMAND

As to hearing loss, at the February 2010 VA examination, the VA audiologist opined that the Veteran's hearing loss was unrelated to service.  In so concluding, he observed, in pertinent part, that aside from a June 1969 audiogram and a May 1971 whispered voice test, there was no other relevant evidence of record.

At the October 2015 hearing, the representative argued that the examiner failed to address an undated audiogram associated with the service treatment records that appeared to show readings in excess of 40 decibels in both ears.  The claims file does indeed contain such an audiogram and it does not appear to be simply a copy of the audiological results noted at entrance.  Hence, an addendum opinion is required to address this pertinent evidence.

As to hepatitis C, at the October 2015 hearing, the Veteran claimed that although he was first diagnosed in 1992, he was told his hepatitis likely had its onset much earlier.  He specifically contends that he became infected with hepatitis through vaccinations administered during service or through close contact with blood from injured soldiers.  He denies a prior history of drug use, promiscuity or tattoos.  A July 2012 letter from a Dr. Mavrelis states that although the Veteran was recently determined to have hepatitis C, there is evidence that he also had it 15 years prior.  Dr. Mavrelis added that the Veteran may have contracted it at a much earlier time and "perhaps it is related to his service in Vietnam."  Although this opinion is too speculative to award service connection, the Board finds it sufficient to trigger the low threshold for obtaining a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Regarding flat feet, at the October 2015 hearing, the Veteran reported that his treating podiatrist at the VA outpatient clinic in Crown Point, Indiana had diagnosed him with pes planus.  Although the Board's review of these records is negative for such a diagnosis, the Veteran is competent to testify as to pain and visible flatness of his feet.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  While the Veteran's feet were found to be normal at entrance and pes planus was not noted, November 1969 service treatment records reveal notations of flat feet.  
Accordingly, since the only etiological examination addressing his feet was not specifically aimed at ascertaining the etiology of flat feet (a November 2012 VA examination was titled "Foot Miscellaneous (other than Flatfoot/Pes Planus) Disability Benefits Questionnaire"), a VA examination and opinion are warranted.  McLendon, 20 Vet. App. at 83.

As to a left foot disorder, to include arthritis and not flat feet or left foot hallux rigidus/degenerative joint disease of the first MTP joint, in December 2010, the Veteran timely appealed the September 2010 rating decision denying, among other claims, the issue of entitlement to service connection for left foot damage from coral.  Although the RO subsequently issued a statement of the case in February 2014 addressing the other issues denied in the September 2010 rating decision, no statement of the case was issued regarding the issue of entitlement to service connection for left foot damage from coral.  While a February 2014 rating decision granted service connection for left foot hallux rigidus/degenerative joint disease of the first MTP joint after finding credible the Veteran's statement that he injured his foot on coral during service, it appears the Veteran still contends that he warrants service connection for a disability other than left foot hallux rigidus/degenerative joint disease of the first MTP joint.  Accordingly, a statement of the case should be issued.  See Manlincon v. West, 12 Vet. App 238 (1999).

Finally, the issue of entitlement to a TDIU is deferred pending further development below.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a statement of the case addressing the issue of entitlement to service connection for a left foot disorder, to include arthritis and other than flat feet and left foot hallux rigidus/degenerative joint disease of the first MTP joint.  Only if the Veteran or his representative submits a timely Substantive Appeal addressing this issue should it be returned to the Board for appellate review.

2. Forward the entire claims file in electronic records to the examiner who prepared the February 2010 VA opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The claims file must be sent to the examiner for review.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss is related to service, to include any acoustic trauma.  In supporting the examiner's conclusion, the examiner must address the undated audiogram appearing in the service treatment records.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

3. Schedule the Veteran for VA examinations to address the etiology of his current hepatitis C and any current pes planus.  All necessary tests should be conducted.  The claims file must be sent to the examiner for review.

The examiner should first identify whether the Veteran currently has pes planus in either or both feet.  The examiner should then indicate whether it is as least as likely as not (50 percent probability or more) that it is related to or had its onset during the Veteran's period of active duty service.

The examiner should then opine as to whether it is as least as likely as not (50 percent probability or more) that the Veteran's hepatitis C is related to or had its onset during the Veteran's period of active duty service.

A complete rationale should accompany any opinion provided.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

4. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

5. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


